Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/2/21, Applicant amended claims 1, 4-5, 11, 14, 31, 34, and 36-37, canceled no claims, and added no new claims.  Claims 1, 3-5, 7-14, 31, 33-34, 36-40 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for implementing a shared data search among a plurality of terminals in a scenario in which a plurality of terminals are interconnected: searching, based on the first key word, for a first search result associated with the first key word in the first terminal; sending a first search instruction to a second terminal, wherein the first search instruction comprises the first key word, and wherein the first terminal and the second terminal are members of a device group; obtaining a second search result from the second terminal, wherein the second search result is associated with the first key word in the second terminal; synchronizing the target content from the second terminal to the first terminal; executing the operation instruction; obtaining a second key word from the user; and searching the first search result for a third new search result associated with the second key word when the second terminal exits from the device group.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 3-5, 7-14, 31, 33-34, and 36-40 under 35 U.S.C. 102 by Park in view of Kim, Applicant’s amendments reciting searching the first search result for a new search result associated with the second key word overcomes Park’s and Kim’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/18/22